            Case 1:17-cr-00438-VEC Document 607 Filed 04/07/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 4/7/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :
                 -against-                                      :        17-CR-438 (VEC)
                                                                :
                                                                :            ORDER
 EDWIN CORTORREAL,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference in this case was held on April 7, 2021;

        IT IS HEREBY ORDERED that:

             1. The parties should be prepared to begin trial in this case on August 9, 2021 at

                 10:00 a.m. The Court will inform the parties as soon as a firm trial date is

                 confirmed.

             2. Defendant’s pretrial motions are due by May 28, 2021. The Government’s

                 opposition will be due June 11, 2021. Defendant’s reply is due June 18, 2021.

             3. Motions in limine are due June 25, 2021. Oppositions are due July 9, 2021.

             4. Requests to charge and proposed voir dire questions are due July 12, 2021.




SO ORDERED.

Dated: April 7, 2021
      New York, NY
                                                                    ______________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
